
	
		I
		112th CONGRESS
		1st Session
		H. R. 1203
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Pierluisi (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Bordallo, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to include the
		  United States territories in the application of certain statutory copyright
		  licenses related to low power television stations.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for the U.S. Territories Under STELA
			 Act.
		2.Copyright
			 amendmentSection 122(a)(3) of
			 title 17, United States Code, is amended—
			(1)in subparagraph
			 (A), by adding at the end the following: For the purposes of this
			 subparagraph only, each of the following shall be considered a separate
			 designated market area: American Samoa, Guam, the Northern Mariana Islands,
			 Puerto Rico, and the United States Virgin Islands.;
			(2)in subparagraph
			 (B), by striking subparagraph (A) and inserting
			 subparagraphs (A) and (D); and
			(3)by adding at the
			 end the following new subparagraph:
				
					(D)Certain
				territoriesNotwithstanding
				subparagraph (A), but subject to subparagraphs (B) and (C), secondary
				transmission of a performance or display of a work embodied in a primary
				transmission of a television broadcast station shall be subject to statutory
				licensing under this paragraph if the secondary transmission is of the primary
				transmission of a television broadcast station that—
						(i)qualifies as a
				specialty station pursuant to the rules and regulations of the Federal
				Communications Commission in effect on June 24, 1981; and
						(ii)is licensed as a
				low power television station located in American Samoa, Guam, the Northern
				Mariana Islands, Puerto Rico, or the United States Virgin Islands, to a
				subscriber who resides within the same territory as the station that originates
				the
				transmission.
						.
			
